DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Borsuk et al. [US2013/0092848, “Borsuk”] in view of Eichelberger et al. [US4933042, “Eichelberger”] and Morikawa [US2013/0328088].
Borsuk discloses an improved UV curing assembly comprising: an exposure unit (70) configured for receiving a support substrate (paragraph 0033; Figure 4-5); a lower receptacle (10) configured for receiving a UV source (paragraph 0021; Figure 1).  
Borsuk discloses a support structure extending form the exposure unit (70) but does not disclose it as configured for housing a vacuum source, nor a flexible membrane cover configured to cover the exposure unit and in pneumatic communication with the vacuum source. 
Eichelberger discloses a UV curing assembly. Eichelberger discloses a flexible membrane cover (support film 35) configured to cover an exposure unit, and in pneumatic communication with a vacuum source (column 5, lines 23-59; Figure 1). Eichelberger discloses support structures (20 and 40) configured to support a vacuum source (vacuum pump). 
Borsuk discloses the lower receptacle houses a UV light source, but does not disclose an LED array. 
Morikawa discloses an LED array; said LED array having a first terminal and a second terminal (36) (Figure 4; paragraph 0052); a first plurality of LEDs having a first characteristic connected in series (Figure 1);  a second plurality of LEDs having a second characteristic connected in series (Figure 1); and said first plurality of LEDs and said second plurality of LEDs connected in parallel to said first terminal and said second terminal wherein said first plurality of LEDs and said second plurality of LEDs are capable of treating a material placed on said support substrate (Figure 1, 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the assembly of Borsuk to include a support for a vacuum source and flexible membrane cover as taught by Eichelberger in order to apply a uniform force to the material being cured in order to remove gas from the material being cured and ensure a smooth surface on the cured material; and to modify the apparatus of Borsuk by including an LED array as taught by Morikawa in order to ensure light can be irradiate light in a wide range and be operated efficiently. 
With respect to claim 8, Morikawa discloses said first plurality of LEDs are arranged in rows and said second plurality of LEDs are arranged in rows spaced next to said first plurality of LEDs for emitting a light (Figure 1); and Borsuk discloses using a light band of UV light between 330nm and 420nm capable of treating said material placed on said support substrate (UV spectrum; paragraph 0026). 
With respect to claim 9, Morikawa discloses an LED array, and Borsuk discloses the light source is positioned a prescribed distance from the support substrate (Figure 2). 
With respect to claim 10, Morikawa discloses the LED array provides a single point light source capable of treating said support substrate. 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Borsuk, Eichelberger, Morikawa, and further in view of Ohlig [US5410385]. 
Borsuk as modified discloses an improved UV curing assembly. Applicant is referred to paragraph 3 for a detailed discussion of Borsuk as modified.  Borsuk does not disclose a controller operable to control both the LED array and the vacuum source.  
Ohlig discloses a UV exposure system. Ohlig discloses the system includes a controller for controlling a UV light source as well as a vacuum pump (column 5, lines 11-20). The controller of Ohlig energizes the UV light source while the flexible membrane is deflated using the vacuum pump. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Borsuk to include a controller as recited by Ohlig in order to improve the ease and efficiency of the apparatus. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borsuk, Eichelberger, Morikawa, and further in view of Clements et al. [US7674346, “Clements”].  
Borsuk as modified discloses an improved UV curing assembly. Applicant is referred to paragraph 3 for a detailed discussion of Borsuk as modified.  Borsuk does not disclose a static neutralizer. 
Clements discloses an assembly that includes an ionizer for neutralizing static electricity between components being connected.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Borsuk by including a static neutralizer as taught by Clements in order to prevent the attachment of the flexible membrane cover to the materials being treated. 
Claims 5-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Borsuk, Eichelberger, Morikawa, Ohlig, and further in view of Salisbury et al. [US4694180, “Salisbury”]. 
Borsuk as modified discloses an improved UV curing assembly. Applicant is referred to paragraph 3 for a detailed discussion of Borsuk as modified. Borsuk does not disclose a control panel. 
Salisbury discloses a UV curing assembly including a control panel where the operator can input parameters to the assembly for controlling the UV exposure time (column 6, lines 32-67). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Borsuk to include a control panel as taught by Salisbury in order provide the operator with greater control of and ease of changing parameters of the UV curing process.  
With respect to claim 6 Borsuk discloses a latch assembly for securing the housing closed (paragraph 0033), but does not disclose a latch sensor. Salisbury discloses the control system includes a latch sensor for determining when the door is open and deenergizing the curing apparatus when the door was accidentally opened.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Borsuk by including a latch sensor as taught by Salisbury in order to turn off the UV source when the door is accidently opened in order improve the safety of the apparatus.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 The subject matter of claim 7 is already included in claim 2, from which claim 7 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 18, 2022